ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 05/19/22 in response to the non-final Office Action filed 02/03/22.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Chieh-Mei Wang. See attached OA Appendix and the Interview Summary. 
	(a)	Claims 9 and 10 are canceled. 
(b)	Claims 1-4 are amended as set forth below:
--Claim 1 (Currently amended). A method of sobering up [[for]] of a human subject who has consumed alcohol, the method comprising administering to the human subject a composition comprising an effective dose of Bacillus coagulans TCI711, where the Bacillus coagulans TCI711 is deposited in Microbial and Cell Culture Collection Center Deutsche Sammlung von Mikroorganismen und Zellkulturen GmbH (DSMZ) under the deposit number DSM33163.
Claim 2 (Currently amended). The method according to claim 1, wherein the Bacillus coagulans TCI711 achieves a sobering up function by directly metabolizing the alcohol consumed by the human subject.
Claim 3 (Currently amended). The method according to claim 2, wherein the Bacillus coagulans TCI711 metabolizes the alcohol through its 
Claim 4 (Currently amended). The method according to claim 1, wherein the Bacillus coagulans TCI711 reduces alcohol absorption by 38.7% [[38.5%]] as compared to that in a human subject not administered with the composition, by forming a protection film on the intestinal wall[[,]] so as to achieve the sobering up function.--
	Status of Claims
3)	Claims 1 and 4 have been amended via the amendment filed 05/19/22.
	Claim 5 has been canceled via the amendment filed 05/19/22.
	Claims 9 and 10 are canceled via this Examiner’s amendment.
	Claims 1-4 are amended via this Examiner’s amendment.
Claims 1-4 and 6-8 are pending and are under examination.
Substitute Specification
4)	Acknowledgment is made of Applicants’ substitute specification filed 05/19/22.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 8(a) of the Office Action mailed 02/03/22 is withdrawn in light of Applicants’ amendment to the specification.
6)	The objection to claim 1 and to the specification made in paragraph 8(b) of the Office Action mailed 02/03/22 is withdrawn in light of Applicants’ amendment to claim 1.
Rejection(s) Moot
7)	The rejection of claim 5 made in paragraph 10 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) as containing new matter is moot in light of Applicants’ cancellation of the claim.
8)	The rejection of claim 5 made in paragraph 10 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) with regard to the biological material deposit issue is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
9)	The rejection of claims 1-4 and 6-8 made in paragraph 10 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) as containing new matter is withdrawn in light of Applicants’ amendment to the base claim.  
10)	The rejection of claims 1-4 and 6-8 made in paragraph 11 of the Office Action mailed 02/03/22 under 35 U.S.C § 112(a) with regard to the biological material deposit issue is withdrawn in light of Applicants’ compliance with the deposit rule via the statements filed 06/02/22. 
Conclusion
11)	Claims 1-4 and 6-8 are allowed. Claims 6-8 are now renumbered as claims 5-7 respectively.
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
s. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2022